Citation Nr: 1511102	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  09-26 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a chronic lung disability, claimed as pneumonia.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for a bilateral foot disability.

5.  Entitlement to service connection for residuals from facial surgery, claimed as a facial scar.

6.  Entitlement to service connection for a variously diagnosed skin disability.

7.  Entitlement to service connection for a left shoulder disability.

8.  Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The Veteran served on active duty from November 1955 to November 1957.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Board notes that an October 2014 rating decision continued the previous denials of service connection for a bilateral foot condition, diabetes, and a seizure disorder, finding that no new and material evidence had been submitted.  However, these matters were certified to the Board prior to this decision and thus, are appropriately before the Board and will be considered de novo.  In December 2014, the Veteran was scheduled for a Board hearing, but failed to report.  Accordingly, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702(d).  

Additionally, the Court has indicated that a claimant does not file a claim to receive benefits only for a particular psychiatric diagnosis, but rather for the affliction, his mental condition, however diagnosed, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, in this appeal, the record does not reflect additional psychiatric diagnoses, other than depression.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for a left shoulder disability and a seizure disorder are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  It is not shown that the Veteran has, or during the pendency of the claim has had, a diagnosis of a chronic lung disorder, including pneumonia or residuals thereof.

2.  It is not shown that the Veteran has, or during the pendency of the claim has had, an acquired psychiatric diagnosis, to include depression.

3.  The evidence of record does not establish that the Veteran experienced full-body exposure to mustard gas/Lewisite during his active duty service.

4.  Diabetes mellitus was not manifested in service or for many years thereafter, and is not shown to be otherwise related to his service.

5.  A bilateral foot disability was not manifested in service or for many years thereafter, and is not shown to be otherwise related to his service.

6.  A facial scar was not manifested in service or for many years thereafter, and is not shown to be otherwise related to his service.

7.  A skin disability was not manifested in service or for many years thereafter, and is not shown to be otherwise related to his service.


CONCLUSIONS OF LAW

1.  Service connection for a chronic lung disability, to include pneumonia, is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  

2.  Service connection for an acquired psychiatric disorder, to include depression, is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  

3.  Service connection for diabetes mellitus is not warranted.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.316 (2014) 

4.  Service connection for a bilateral foot disability is not warranted.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.316 (2014) 

5.  Service connection for a facial scar is not warranted.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.316 (2014) 

6.  Service connection for a skin disability is not warranted.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.316 (2014) 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in June 2007 and March 2008, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and some of his service personnel records have been determined to be unavailable.  Therefore, VA has a heightened duty to assist him in developing evidence to substantiate his claims.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  In this regard, his postservice treatment records were secured and he was afforded the opportunity to give testimony before the Board.

The RO did not arrange for a VA examination or secure a medical opinion with respect to any of the claims on appeal being decided herein.  Absent any competent (medical) evidence suggesting that the Veteran has a current disability that may be related to his service, an examination to secure a medical nexus opinion in these matters is not necessary, as even the low standard endorsed by the U.S. Court of Appeals for Veterans Claims in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512, 516 (2004).  Further, as discussed below, the Veteran did not receive full-body exposure to mustard gas/Lewisite, thus the presumptions in 38 C.F.R. § 3.316 are not for application and there is no other indication that the Veteran's claimed disabilities are associated with his service or with another service-connected disability.  Consequently, a VA nexus opinion is not necessary to adjudicate the claims on appeal.  

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be evidence of:  A current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (including psychoses and diabetes mellitus) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time (one year for psychoses and diabetes mellitus) following discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Likewise, certain chronic diseases, including psychoses and diabetes mellitus, may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.           38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.         § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).


Pneumonia and Depression

The threshold question that must be addressed here (as with any claim seeking service connection) is whether the Veteran actually has the disability for which service connection is sought.  In the absence of proof of a present disability, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Following a review of the record, the Board notes that there is nothing to suggest that the Veteran has current diagnoses of a chronic lung disability (and specifically pneumonia) and/or an acquired psychiatric disability, to include depression.  Regarding the lungs, the Board initially notes that the Veteran was denied service connection for bronchitis in a September 2009 rating decision.  He has not appealed this decision.  As for pneumonia, postservice treatment records show that the Veteran has continuously reported being treated for pneumonia in service; however, these records do not show or suggest current treatment for or a diagnosis of pneumonia.  The Board notes that evidence of a current disability in a service connection case is satisfied by evidence showing that the Veteran had such a disability at the time he filed a claim for compensation, or during the pendency of that claim.  Here, there is no evidence of current chronic pneumonia diagnosed during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  He has not alleged another chronic lung disability (other than bronchitis, which has been previously denied).

Regarding depression, the Board notes that an October 1990 record notes that the Veteran was very depressed due to his job situation and was diagnosed with major depression.  Since this time, (and during the pendency of this appeal), records have only showed a history of depression and the Veteran has specifically denied having depression and depression screens have been negative.

The Board has considered the Veteran's lay statements to the effect that he has such disabilities due to service.  However, although he is competent to testify to symptoms, the diagnosis of pneumonia and/or depression cannot be established by lay self-observation because such specific diagnoses are established by clinical findings evaluated by a person with the specialized knowledge, training, or experience to assess their significance.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Therefore, the Veteran's self-diagnosis of such disabilities has no probative value.

In light of the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran now has (or at any time during the appeal period has had) pneumonia and/or depression.  Consequently, there is no valid claim of service connection for such disabilities.  See Brammer, 3 Vet. App. at 225; see also McClain v. Nicholson, 21 Vet. App. 319 (2007).  Accordingly, the appeal in these matters must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Diabetes Mellitus, Bilateral Foot Disability, Residuals from Facial Surgery (Facial Scar), Skin Disability

The Veteran generally contends that he has diabetes, a bilateral foot disability, a facial scar, and a skin disability due to his service, to include due to exposure to mustard gas in service.

Claims based on the chronic effects of exposure to mustard gas are governed by the provisions of 38 C.F.R. § 3.316.  Those provisions are as follows:

(a) Except as provided in paragraph (b) of this section, exposure to the specified vesicant agents during active military service under the circumstances described below, together with the subsequent development of any of the indicated conditions, is sufficient to establish service connection for that condition:

      (1) Full-body exposure to nitrogen or sulfur mustard during active military service together with the subsequent development of chronic conjunctivitis, keratitis, corneal opacities, scar formation, or the following cancers: nasopharyngeal, laryngeal, lung (except mesothelioma), or squamous cell carcinoma of the skin.
      (2) Full-body exposure to nitrogen or sulfur mustard or Lewisite during active military service together with the subsequent development of a chronic form of laryngitis, bronchitis, emphysema, asthma, or chronic obstructive pulmonary disease.
      (3) Full-body exposure to nitrogen mustard during active military service together with the subsequent development of acute nonlymphocytic leukemia.

(b) Service connection will not be established under this section if the claimed condition is due to the veteran's own willful misconduct, or if there is affirmative evidence that establishes a nonservice-related supervening condition or event as the cause of the claimed condition.  38 C.F.R. § 3.316.

For claims involving exposure to mustard gas, the Veteran must prove evidence of in-service exposure, and a diagnosis of current disability, but is relieved of the burden of providing medical evidence of a nexus between the current disability and his in-service exposure.  Rather, that nexus is presumed if the other conditions are met subject to the regulatory exceptions in 38 C.F.R. § 3.316(b).  38 C.F.R. § 3.316; see also Pearlman v. West, 11 Vet. App. 443, 446 (1998).

In this case, the Veteran contends that he was exposed to "chemicals" and mustard gas when he was stationed at Fort McClellan in service.  He reports he participated in an "experimental study to evaluate results of [mustard gas]-it was injected into his skin."  He also reports that it caused a blister on his left arms and on the left side of his face.  However, although his service records include a certificate of completion from the First Chemical Entry Course at Fort McClellan, Alabama, in April 1956, the record does not show that the Veteran was exposed to mustard gas.  Notably, in March 2008, there was a negative response from the Department of Defense Mustard gas database, indicating that there was no evidence that the Veteran was exposed to mustard gas.

The Board finds that the Veteran's recollections as to chemical exposure, including mustard gas exposure in service, are not credible as they are inconsistent with the mustard gas database maintained by the Department of Defense.  In any event, the Veteran has not specifically reported the "full body exposure" that is a prerequisite for mustard gas benefits per VA regulations.  

Additionally, even if the Veteran was shown to have had full body exposure to mustard gas, the list of disease that VA has associated with full body exposure to mustard gas does not include diabetes mellitus or a skin disability.  Further, although the list does include scar formation, the evidence of record shows that the Veteran has a hypertrophic scar to the left mandible.  As noted above, there is no indication in the record, including in the statements provided by the Veteran, that mustard gas was applied to the face.  Thus, a relationship between a facial scar and mustard gas exposure cannot be made.

Considering the above, the Board finds that the Veteran did not experience full-body exposure to mustard gas/Lewisite and is not entitled to service connection for diabetes mellitus, a bilateral foot disability, a facial scar, and a skin disability on a presumptive basis.

Even if a Veteran is not entitled to presumptive service connection for a disease claimed as secondary to mustard gas exposure, VA must also consider the claim on a direct service-connection basis.  When a disease is first diagnosed after service but not within the applicable presumptive period, service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The record shows current diagnoses of diabetes mellitus, peripheral neuropathy of the bilateral feet, a hypertrophic scar to the left mandible, dermatitis, and dermatoses.  However, it is not shown that diabetes mellitus, a bilateral foot disability, a facial scar, and/or a skin disability were manifested in service, and it is not alleged that such were manifested in service, other than by exposure to mustard gas.  Notably, a July 1999 postservice treatment record shows that the Veteran was a "new diabetic." A May 2008 treatment record shows that type 2 diabetes mellitus was diagnosed in 1999, which is over 40 years following his discharge from service.  Additionally, records dated in 1964 (7 years following discharge from service) show assessments of a keloid on the left mandible with possible cryotherapy.  Finally, postservice records show that the Veteran's peripheral neuropathy is likely due to his diabetes, which suggests onset after 1999 (and thus, after service).  For these reasons, service connection for such disabilities on the basis that they became manifest in service (or in the first postservice year for diabetes mellitus), and persisted, is not warranted.

The Board has also considered whether service connection is warranted (for diabetes) based on continuity of symptomatology since service, but finds that it is not.  See 38 C.F.R. § 3.303(b).  The evidence does not reflect, and the Veteran does not contend that he has experienced symptoms related to diabetes continuously since service.  Instead, the record shows that the onset of the Veteran's diabetes was in 1999, over 40 years since his discharge from service.  A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  The Board emphasizes the multi-year gap between discharge from service (1957) and initial records of treatment for diabetes in 1999 (42-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  Thus, the preponderance of the evidence is against a finding of continuity of symptomatology for diabetes since service.

What remains for consideration is whether in the absence of a showing of onset in service (or continuity since service), the diabetes mellitus, bilateral foot disability, facial scar, and skin disability may somehow otherwise be related to the Veteran's service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), determining the etiology of diabetes mellitus and a bilateral foot disability like peripheral neuropathy is a medical question and requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  As discussed above, the Veteran's reports with respect to the origins of his facial scar and/or a skin disability, mustard gas exposure, has been deemed not credible as they are inconsistent with the database maintained by the Department of Defense.  

To the extent that the Veteran himself asserts he suffers from these disabilities as a result of service, or that its onset was due to exposure to mustard gas therein, the Board does not question the Veteran's sincerity of his beliefs.  However, the Veteran is a layperson and there is no probative medical evidence of record which supports his theory that such disabilities are related to service.  Significantly, the Board notes that the Veteran has not been specific in his contentions regarding these disabilities, and has only generally alleged disabilities due to mustard gas in service.  There is no probative evidence that shows or suggests that the Veteran's diabetes mellitus, bilateral foot disability, facial scar, and skin disability may be related to his service.  

The Board acknowledges that postservice treatment records show that the Veteran's peripheral neuropathy of the feet are likely due to his diabetes; however, diabetes mellitus is not a service-connected disability and thus service connection for peripheral neuropathy of the feet on a secondary basis is also not warranted.

Without any competent evidence of a nexus between diabetes mellitus, a bilateral foot disability, a facial scar, and a skin disability and his service, the preponderance of the evidence is against his claims of service connection for these disabilities.  Therefore, the benefit of the doubt rule does not apply; the appeal in these matters must be denied.



ORDER

Service connection for a lung disability, to include pneumonia, is denied.

Service connection for an acquired psychiatric disability, to include depression, is denied.

Service connection for diabetes mellitus is denied.

Service connection for a bilateral foot disability is denied.

Service connection for a facial scar is denied.

Service connection for a skin disability is denied.


REMAND

The Veteran contends that he developed a left shoulder disability due to shooting a large machine gun during training and dislocating his shoulder.  Postservice treatment records show a diagnosis of left shoulder osteoarthritis.  The Board notes that although there is no evidence of such injury in service, the Veteran's STRs have been determined to be incomplete.  Therefore, VA has a heightened duty to assist the Veteran in developing evidence to substantiate his claims.  O'Hare, 1 Vet. App. at 365.  Accordingly, as the Veteran has reported an injury in service and there is no reason to question his credibility in this regard, and because he has a current left shoulder diagnosis, the Board finds that the low threshold standard of when VA should secure an examination is met and an examination to secure a medical opinion regarding the likely etiology of left shoulder osteoarthritis is necessary.  See McLendon, 20 Vet. App. at 79.  

Regarding the Veteran's claim for service connection for a seizure disorder, the Veteran claims that this disorder had its onset in service after he was administered penicillin and streptomycin to treat his pneumonia.  Postservice treatment records show a current diagnosis of a seizure disorder.  These records consistently note that the Veteran experienced his first seizure while in the military and while being treated for community acquired pneumonia with streptomycin and penicillin.  Thus, considering the Board's heightened duty to assist due to the unavailability of his STRs, the Board finds that a medical opinion is warranted to determine the likely etiology of his seizure disorder.  See McLendon, 20 Vet. App. at 79.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding treatment records relevant to the claims remaining on appeal.

2.  Schedule the Veteran for appropriate VA examinations to determine the nature and etiology of any left shoulder disability and seizure disorder.  It is imperative that the record be made available to the examiners for review in connection with the examinations.  Any medically indicated special tests should be accomplished.  After a review of the record and examination of the Veteran, the examiners should respond to the following:

(a)  Please identify (by medical diagnosis) each left shoulder disability entity found.

(b)  As to each left shoulder disability entity diagnosed, please opine whether such is at least as likely as not (a 50% or better probability) related to the Veteran's service.  The examiner should consider and discuss as necessary the Veteran's lay statements regarding dislocating his left shoulder in service.

(c)  As to the Veteran's seizure disorder, please opine whether such is at least as likely as not (a 50% or better probability) related to the Veteran's service.  The examiner should discuss the Veteran's lay statements and the postservice treatment records noting that the Veteran first had a seizure in service after being administered penicillin and streptomycin.

The examiners must explain the rationales for all opinions, to specifically include discussion of the Veteran's lay statements.

3.  Then review the record and readjudicate the claims remaining on appeal.  If any remains denied, issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


